Name: Commission Regulation (EC) No 906/97 of 21 May 1997 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  tariff policy
 Date Published: nan

 No L 130/ 12 EN Official Journal of the European Communities 22. 5 . 97 COMMISSION REGULATION (EC) No 906/97 of 21 May 1997 amending Regulation (EC) No 1556/96 introducing a system of import licences for certain fruit and vegetables imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1 996 on the common organization of the market in fruit and vegetables ('), and in particular Article 31 (2) thereof, Whereas Commission Regulation (EC) No 1 556/96 (2) introduced a system of import licences for certain fruit and vegetables imported from third countries and set the list of products covered; Whereas examination of the market situation for these products indicates that the list should be modified with effect from 1 May 1997; Whereas the Management Committee for Fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1 556/96 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p . 1 . P) OJ No L 193 , 3 . 8 . 1996, p . 5 . 22. 5 . 97 I EN Official Journal of the European Communities No L 130/ 13 ANNEX 'ANNEX CN code Period Description 0702 00 40 1 October to 31 March Tomatoes (') 0702 00 45 0702 00 50 0702 00 15 0702 00 20 1 April to 30 September 0702 00 25 0702 00 30 0702 00 35 0805 10 61 1 December to 31 May Oranges 0805 10 65 0805 10 69 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 I 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 0805 30 20 1 January to 31 May Lemons 0809 20 31 21 May to 10 August Cherries 0809 20 39 0809 20 41 0809 20 49 0809 20 51 0809 20 59 0809 20 61 0809 20 69 ex 0808 10 61 1 May to 30 June Apples ex 0808 10 63 ex 0808 10 69 I (') Except tomatoes originating in Morocco .